NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AT&T CORP.,                                     No.    17-35592

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-00039-BMM-JCL
 v.

JACKSON UTILITIES, LLC,                         MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                       Argued and Submitted May 18, 2018
                                Portland, Oregon

Before: McKEOWN and PAEZ, Circuit Judges, and LASNIK,** District Judge.

      AT&T Corp. appeals the district court’s denial of its motion to amend the

judgment and the underlying damages award. In particular, AT&T appeals the

district court’s application of principles of contributory negligence to AT&T’s

damages award and the denial of prejudgment interest on that award.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
      The district court had jurisdiction under 28 U.S.C. § 1332, and we have

jurisdiction under 28 U.S.C. § 1291. We review the district court’s findings of fact

for clear error and its legal conclusions de novo. Salyers v. Metro. Life Ins. Co.,

871 F.3d 934, 938 (9th Cir. 2017).

      For the reasons set forth in the district court’s Findings of Fact and

Conclusions of Law, the judgment is affirmed.

      AFFIRMED.




                                           2